     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 1 of 22




 1                                                                                           JDN

 2   WO
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Tony Deng,                                      No. CV 19-04589-PHX-JAT (JFM)
10                            Plaintiff,
11    vs.                                             ORDER
12
      Charles Ryan, et al.,
13
                              Defendants.
14
15
16          Plaintiff Tony Deng, who is confined at the Arizona State Prison Complex (ASPC)-
17   Eyman Cook Unit, in Florence, Arizona, brought this pro se civil rights action under 42
18   U.S.C. § 1983 against Nurse Practitioner (NP) Kendra Avant-Ortiz and Centurion of
19   Arizona L.L.C., the private company contracted with the Arizona Department of
20   Corrections (ADC) to provide prisoner health care. (Doc. 1.) Before the Court is
21   Defendants’ Motion for Summary Judgment. (Doc. 58.) The Court will deny the Motion.
22   I.     Background
23          In his Second Amended Complaint, Deng alleged that he has been denied adequate
24   medical care for his diabetes. (Doc. 12.) He stated that he is prescribed five medications,
25   including insulin, to control his diabetes, and he must take the medications every day. (Id.
26   at 11.) Deng alleged that in August 2019, he submitted a health needs request (HNR)
27   informing NP Ortiz that he was about to run out of his keep-on-person (KOP) medications;
28   however, he did not receive his medications for over a month, and only after he submitted
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 2 of 22




 1   more HNRs, an informal complaint, and an emergency grievance on the issue. (Id.) Deng
 2   claimed that NP Ortiz knew how critical diabetes medications are for him, knew that he
 3   had not received his necessary medications, and failed to ensure he received the
 4   medications. (Id. at 12.) Deng further alleged that Centurion did not take corrective action
 5   in response to medical staff’s failure to provide necessary care, nor does it have an adequate
 6   medication re-fill system or procedure in place and, consequently, Deng went 32 days
 7   without vital medications. (Id.)1 Deng sought money damages, declaratory relief, and
 8   injunctive relief. (Id. at 17.)
 9          Defendants move for summary judgment on the grounds that (1) Deng failed to
10   show any deliberate indifference, (2) Deng cannot show that he suffered any actual injury
11   as a result of Defendants’ conduct, (3) NP Ortiz is entitled to qualified immunity, and
12   (4) punitive damages are not warranted. (Doc. 58.)
13   II.    Summary Judgment Standard
14          A court must grant summary judgment “if the movant shows that there is no genuine
15   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
16   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The
17   movant bears the initial responsibility of presenting the basis for its motion and identifying
18   those portions of the record, together with affidavits, if any, that it believes demonstrate
19   the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
20          If the movant fails to carry its initial burden of production, the nonmovant need not
21   produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Companies, Inc., 210 F.3d
22   1099, 1102–03 (9th Cir. 200). But if the movant meets its initial responsibility, the burden
23   then shifts to the nonmovant to demonstrate the existence of a factual dispute and that the
24   fact in contention is material, i.e., a fact that might affect the outcome of the suit under the
25   governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
26
27          1
               Deng’s Eighth Amendment medical care claims against NP Ortiz and Centurion
28   are set forth in Count Three of his Second Amended Complaint. (Doc. 12.) On screening,
     the Court dismissed the other Counts and Defendants. (Doc. 14.)
                                                  -2-
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 3 of 22




 1   jury could return a verdict for the nonmovant. Anderson, 477 U.S. at 250; see Triton
 2   Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th Cir. 1995). The nonmovant need
 3   not establish a material issue of fact conclusively in its favor, First Nat’l Bank of Ariz. v.
 4   Cities Serv. Co., 391 U.S. 253, 288–89 (1968); however, it must “come forward with
 5   specific facts showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co.,
 6   Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal citation omitted); see Fed.
 7   R. Civ. P. 56(c)(1).
 8          At summary judgment, the judge’s function is not to weigh the evidence and
 9   determine the truth but to determine whether there is a genuine issue for trial. Anderson,
10   477 U.S. at 249. In its analysis, the court does not make credibility determinations; it must
11   believe the nonmovant’s evidence and draw all inferences in the nonmovant’s favor. Id. at
12   255; Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). The court need
13   consider only the cited materials, but it may consider any other materials in the record.
14   Fed. R. Civ. P. 56(c)(3). Further, where the nonmovant is pro se, the court must consider
15   as evidence in opposition to summary judgment all of the pro se litigant’s contentions that
16   are based on personal knowledge and that are set forth in verified pleadings and motions.
17   Jones v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004); Schroeder v. McDonald, 55 F.3d 454,
18   460 (9th Cir. 1995).
19          Finally, where the plaintiff seeks injunctive relief, the court may also consider
20   developments that postdate the motions to determine whether an injunction is warranted.
21   Farmer v. Brennan, 511 U.S. 825, 846 (1994).
22   III.   Relevant Facts
23          Deng is diagnosed with Type 2 diabetes, as well as glaucoma, hypertension, and
24   hyperlipidemia (high cholesterol). (Doc. 12 at 11, 18; Doc. 59-1 at 2.) He is treated under
25   the chronic-care program provided by Centurion. (Doc. 12 at 11; Doc. 59-1 at 2.) Deng is
26   prescribed Lisinopril for his hypertension; Metformin and Glipizide for his diabetes;
27   Timolol and Latanoprost eye drops for his glaucoma; and Atorvastatin for his
28

                                                 -3-
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 4 of 22




 1   hyperlipidemia. (Doc. 59-1 at 2.) He is also prescribed Aspirin and Naproxen as needed.
 2   (Id.) Deng has taken these medications for the past 20 years. (Doc. 12 at 11.)
 3          A.     Prescription Order History for Metformin, Glipizide, and Atorvastatin
 4          Deng’s claim arose during his confinement in the ASPC-Eyman Special
 5   Management Unit (SMU) I. (Doc. 66 at 14, Pl. Aff. ¶ 3.) To obtain a refill of a KOP
 6   medication, a prisoner must submit an HNR requesting a refill. (Doc. 59 ¶ 30.) The HNR
 7   is reviewed by staff to determine if a provider review is necessary, and if so, the HNR is
 8   sent to the provider for review. (Id.) The provider approves the prescription refill, and the
 9   prescription order is sent to the pharmacy, which orders the medication from an outside
10   pharmacy vender. The pharmacy then receives the medication from the vender. (Id.)
11   Prisoners housed in SMU I do not obtain medications directly from the pharmacy. (Doc.
12   67 ¶ 23.) Rather, the pharmacy dispenses medications to the medical unit at SMU I, and
13   then nurses distribute medications to the prisoners. (Id.; Doc. 59 ¶ 30.)
14          A Drug Prescription Order form shows that on February 7, 2019, NP Ortiz issued a
15   new prescription order for Metformin (1 tablet twice a day); it was set to expire on August
16   6, 2019. (Doc. 59-1 at 16, 24.) The prescription order provided that 60 tablets—a one-
17   month supply—were to be dispensed as KOP each month, and there were 5 refills. (Id. at
18   24–25.) The Medication Administration Record shows that the last refill was dispensed on
19   July 9, 2019. (Id. at 25.)2
20          A Drug Prescription Order form shows that on January 22, 2019, NP Ortiz issued a
21   new prescription for Glipizide (1/2 tablet twice a day), which had an expiration date of July
22   29, 2019. (Doc. 59-1 at 17, 28.) The Medication Administration Record shows that 60-
23   tablet refills were dispensed as KOP each month, and there were 5 refills. (Id.)
24
25
26          2
               That part of the Medication Administration Record documenting the “quantity
     dispensed” shows that on July 9, 2019, just one Metformin tablet was dispensed, rather
27   than 60 tablets. (Doc. 59-1 at 25.) Defendants do not explain this discrepancy. But
     because Deng alleges that he did not run out of Metformin until August 2019, it appears
28   that this is a typographical error in the Medication Administration Record form and that he
     received a one-month supply refill on July 9, 2019.
                                                 -4-
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 5 of 22




 1          The Drug Prescription Orders form shows that on February 7, 2019, a new
 2   prescription for Atorvastatin (1 tablet once a day) was ordered; this prescription was set to
 3   expire on August 15, 2019. (Doc. 59-1 at 17.) The same form shows that a new
 4   prescription for Atorvastatin was ordered on August 8, 2019 and was set to expire on
 5   February 7, 2020. (Id.) However, there is no corresponding Drug Prescription Order form
 6   for this August 8, 2019 order, nor is there a Medication Administration Record showing
 7   that Atorvastatin was ever dispensed on or around August 8, 2019. (See Doc. 59-1.)
 8          B.     Medication Delay in August-September 2019
 9          On August 11, 2019, Deng submitted an HNR informing medical that he was about
10   to run out of his KOP medications; specifically, Metformin, Glipizide, Lisinopril, Aspirin,
11   Simvastatin (Atorvastatin), and Naproxen. (Doc. 59-1 at 32.) The HNR form shows that
12   on August 17, 2019, Nurse A. Snyder issued an HNR response informing Deng that it was
13   “too soon on Atorvastatin,” and that the provider was notified to renew all other
14   medications. (Id.)
15          On August 18, 2019, Deng sent another HNR to medical informing them that he
16   had not received his medications and had been without his medications for five days. (Doc.
17   67 at 10.) He wrote that he is a diabetic and has been advised he must take his medications
18   daily, and he listed the medications his needs—Metformin, Glipizide, Lisinopril, Aspirin,
19   Simvastatin/Atorvastatin, and Naproxen. (Id.) The next day, Deng received a response
20   from a medical staff member informing him that “provider notified to renew all meds.”
21   (Id.) But Deng did not receive his medications.
22          On August 20, 2019, Deng spoke to Nurse Westlake when she came through the
23   unit to deliver medications; she told Deng that she would notify NP Ortiz again about his
24   medications. (Doc. 12 at 12.) Thereafter, Deng still did not receive his medications. (Id.)
25          On August 28, 2019, Deng submitted an informal complaint about the medication
26   delay and wrote that he had been without his medications for 14 days. (Doc. 67 at 11.) He
27   wrote that he submitted a refill request for his KOP medications on August 11, 2019,
28

                                                 -5-
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 6 of 22




 1   notifying medical that his KOP medications were about to run out. (Id.) There was no
 2   response to the informal complaint. (Id. at 13.)
 3          On September 7, 2019, Deng submitted an HNR requesting to see a doctor or nurse
 4   immediately because he did not feel well; he wrote that he is a diabetic and had been
 5   without his KOP diabetic medications for over 25 days. (Doc. 67 at 12.) The HNR
 6   response, dated September 10, 2019, informed Deng that the medications had been ordered
 7   and should arrive on September 11, 2019, and that he was scheduled on the nurse line. (Id.)
 8   Deng was not seen by medical at that time.
 9          Meanwhile, on September 8, 2019, Deng submitted an emergency medical
10   grievance on the issue; he wrote that he had been without his medications for 27 days and
11   had been suffering symptoms for over a week, including dizziness, fatigue, and blurry
12   vision. (Id. at 13.)
13          On September 9, 2019, NP Ortiz issued new prescription orders for Aspirin,
14   Glipizide, Lisinopril, Metformin, and Atorvastatin. (Doc. 59-1 at 39–47.)
15          On September 12, 2019, Deng still had not received his medications; therefore, he
16   submitted an HNR to Nurse Westlake stating that he had spoken to her four times about
17   his KOP diabetic medications but there was no explanation for why he had not received
18   his medications. (Id. at 50.) Deng wrote that he had not received his medications, and it
19   had been 30 days since he last took his KOP medications. (Id.) The HNR response, dated
20   September 13, 2019, informed Deng that the medications had been received at the
21   pharmacy on September 11, 2019. (Id.)
22          Deng finally received his medications on September 14, 2019. (Doc. 66 at 15, Pl.
23   Aff. ¶ 10.)
24          On September 16, 2019, Deng saw Nurse Daniel Sherwood, who documented that
25   Deng now had all his KOP medications. (Doc. 59-1 at 52–53.) At this encounter, Deng
26   complained about the symptoms he had been experiencing due to the discontinuation of
27   his diabetic medications. (Doc. 66 at 15, Pl. Aff. ¶ 25.)
28

                                                 -6-
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 7 of 22




 1          On September 20, 2019, a response to Deng’s emergency medical grievance was
 2   issued by C. Demery, the Facilities Health Administrator. (Doc. 67 at 15.) Demery wrote
 3   that an investigation was done into Deng’s complaint that he had not received his diabetes
 4   medication for 26 days, and it was confirmed that he submitted an HNR for refills on
 5   August 11, 2019 but did not receive his medications until September 11, 2019. (Id.)3
 6   Demery informed Deng that “medication nurses on the SMU unit have been re-educated
 7   of the process to assure that chronic care medication renewals are completed in a manner
 8   that there is no interruption of lapse in the medication.” (Id.)
 9          C.     Medication Delay in March-April 2020
10          On March 16, 2020, Deng submitted an Inmate Letter requesting refills for two eye
11   drops—Latanoprost and Timolol—because he had only a 1-week supply left. (Doc. 67 at
12   16.)   On March 20, 2020, Deng received the Timolol, but he did not receive the
13   Latanoprost. (Doc. 31 at 1.)
14          On March 17, 2020 and March 21, 2020, Deng submitted HNRs to medical
15   requesting Simvastatin (the equivalent of Atorvastatin). (Id. at 2.)
16          On March 21, 2020, Deng submitted another HNR stating that he had previously
17   submitted an Inmate Letter on March 17 notifying the provider that he was about to run
18   out of Simvastatin, and he had not received a response. (Id.; Doc. 67 at 17.) Deng wrote
19   that he was not completely out of Simvastatin. (Doc. 67 at 17.)
20          On March 25, 2020, Deng submitted another HNR stating that he previously
21   submitted a letter informing the provider that he needed Latanoprost and Timolol and that
22   he received the Timolol on March 20, but no Latanoprost. (Id. at 18.) In this same HNR,
23   he wrote that he had also submitted a request for Simvastatin on March 21 but received no
24   response. (Id.) Deng wrote that he now also needed his Aspirin refilled, and he requested
25   that all these medications be refilled. (Id.)
26
27          3
            Again, September 11, 2019 was the date that medications were dispensed to the
28   pharmacy. (Doc. 59-1 at 48.) The medications were distributed by a nurse to Deng on
     September 14, 2019. (Doc. 66 at 15, Pl. Aff. ¶ 10.)
                                                     -7-
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 8 of 22




 1          On March 26, 2020, Nurse Williams entered a note in Deng’s medical record
 2   documenting Deng’s report that he had submitted a letter informing the provider he needed
 3   Latanoprost and Timolol, that he received only the Timolol, that he also sent a request for
 4   a Simvastatin refill but received no response, and that he needed Aspirin. (Doc. 28-5 at 2–
 5   3.) The medical record shows that NP Ortiz conducted a “Practitioner Review” of this
 6   medical record, apparently on the same day, as no other date is indicated in the “Practitioner
 7   Review” section of the medical record. (Id. at 4.)
 8          On March 27, 2020, Deng submitted an Inmate Letter to medical requesting
 9   Metformin because he had run out. (Doc. 67 at 19.)4 Deng received a response the next
10   day informing him that a chart note was sent to the provider to renew the medication, and
11   if it was not refilled in 6 days, to submit another HNR. (Id.)
12          On March 31, 2020, Deng received a response to his March 16, 2020 Inmate Letter
13   requesting Latanoprost and Timolol; the response stated that the refill request was sent for
14   Timolol but “will need to see provider for renewal of Latanoprost.” (Id. at 16.)
15          On April 5, 2020, Deng submitted an informal complaint stating that he had
16   informed the provider via HNRs and Inmate Letters that he was out of his KOP
17   medications: Latanoprost, Simvastatin, Metformin, and Aspirin. (Id. at 20.) He wrote that
18   he had been out of Metformin—the main medication to treat his diabetes—for nine days.
19   (Id.) There was no response to the informal complaint. (Doc. 31 at 4.)
20          On April 15, 2020, Deng filed a Motion for Preliminary Injunction requesting that
21   the Court direct Defendants to provide him his KOP medications. (Doc. 23.)
22          On April 18, 2020, a medical order was placed for Metformin. (Doc. 28-1 at 2.) On
23   April 21, 2020, Deng received the Metformin. (Id.)
24          On April 19, 2020, Deng submitted an emergency medical grievance about the
25   medication issue. (Doc. 31 at 4.)
26
27
            4
28           Deng wrote that he was using an Inmate Letter form because HNR forms were not
     available. (Doc. 67 at 19.)
                                                 -8-
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 9 of 22




 1          On April 27, 2020, Defendants moved for an extension of time to file a response to
 2   Deng’s Motion for Preliminary Injunction. (Doc. 25.) The Court granted an extension to
 3   April 30, 2020. (Doc. 26.)
 4          On April 28, 2020, medical orders were placed for Latanoprost drops, Atorvastatin,
 5   and Aspirin. (Doc. 28-1 at 2.) On April 30, 2020, Deng received these three medications.
 6   (Doc. 31 at 2.)5
 7          On December 16, 2020, Deng was transferred from ASPC-Eyman SMU I to the
 8   Eyman Cook Unit. (Doc. 66 at 14, Pl. Aff. ¶ 3.)
 9   IV.    Claim against NP Ortiz
10          A.     Legal Standard
11          To support a medical care claim under the Eighth Amendment, a prisoner must
12   demonstrate “deliberate indifference to serious medical needs.” Jett v. Penner, 439 F.3d
13   1091, 1096 (9th Cir. 2006) (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)). There are
14   two prongs to the deliberate-indifference analysis: an objective standard and a subjective
15   standard. First, a prisoner must show a “serious medical need.” Id. (citations omitted). A
16   “‘serious’ medical need exists if the failure to treat a prisoner’s condition could result in
17   further significant injury or the ‘unnecessary and wanton infliction of pain.’” McGuckin
18   v. Smith, 974 F.2d 1050, 1059–60 (9th Cir. 1992), overruled on other grounds by WMX
19   Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc) (internal citation
20   omitted). Examples of indications that a prisoner has a serious medical need include “[t]he
21   existence of an injury that a reasonable doctor or patient would find important and worthy
22   of comment or treatment; the presence of a medical condition that significantly affects an
23   individual’s daily activities; or the existence of chronic and substantial pain.” Id. at 1059–
24   60.
25          Second, a prisoner must show that the defendant’s response to that need was
26   deliberately indifferent.    Jett, 439 F.3d at 1096.     “Prison officials are deliberately
27
            5
28           Because Deng received the medications, the Motion for Preliminary Injunction
     was denied without prejudice. (Doc. 46.)
                                                 -9-
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 10 of 22




 1    indifferent to a prisoner’s serious medical needs when they ‘deny, delay or intentionally
 2    interfere with medical treatment.’” Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir.
 3    1990) (quoting Hutchinson v. United States, 838 F.2d 390, 394 (9th Cir. 1988)). Deliberate
 4    indifference may also be shown where prison officials fail to respond to a prisoner’s pain
 5    or possible medical need. Jett, 439 F.3d at 1096.
 6           Even if deliberate indifference is shown, to support an Eighth Amendment claim,
 7    the prisoner must demonstrate harm caused by the indifference. Jett, 439 F.3d at 1096; see
 8    Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir. 1989) (delay in providing medical
 9    treatment does not constitute Eighth Amendment violation unless delay was harmful).
10           B.     Analysis
11           Defendants do not challenge that Deng’s conditions constituted serious medical
12    needs. (See Doc. 58.) Diabetes is a serious medical need. Lolli v. Cnty. of Orange, 351
13    F.3d 410, 419 (9th Cir. 2003). Deng’s other conditions—glaucoma and hypertension—are
14    also serious medical needs. See Colwell v. Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014)
15    (stating that monocular blindness is a serious medical need, and noting that “other courts
16    have held that similar and even less severe losses of vision are serious medical needs”);
17    Byrd v. Shannon, 715 F.3d 117, 127 (3d Cir. 2013) (“glaucoma may constitute a serious
18    medical condition”); Lozano v. Rose, No. CV 16-764-JVS (AGR), 2016 WL 11523593, at
19    *5 (C.D. Cal. Nov. 9, 2016) (the prisoner’s diabetic retinopathy and glaucoma support a
20    serious medical need). Due to his diagnosed medical conditions, Centurion classified Deng
21    as a patient requiring chronic care, and it is undisputed he has been prescribed medications
22    to treat his conditions for years. (Doc. 12 at 11; see Doc. 28-3 at 2–3.) Thus, Deng satisfies
23    the objective prong of the deliberate indifference analysis.
24           The Court therefore moves to the subjective prong—whether NP Ortiz’s response
25    to Deng’s serious medical needs amounted to deliberate indifference. See Jett, 439 F.3d at
26    1096. The initial question in the deliberate indifference analysis is whether NP Ortiz knew
27    of Deng’s serious medical need. See Jett, 439 F.3d at 1097.
28

                                                  - 10 -
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 11 of 22




 1            Deng’s medical conditions are documented in each of his prison medical records,
 2    as is the fact that he is designated a chronic care patient for his conditions. (See Doc. 59-1
 3    at 34–35.) NP Ortiz avers that she has treated Deng for his medical conditions since July
 4    1, 2019. (Id. at 59, Ortiz Decl. ¶ 4.) But Deng’s medical records show that NP Ortiz issued
 5    prescription orders for Glipizide and Metformin in January and February 2019. (Id. at 24,
 6    28.) Regardless, there is no dispute that at the time Deng’s claim related to medication
 7    delays arose in August 2019, NP Ortiz was aware of Deng’s conditions and serious medical
 8    need.
 9            Defendants argue that NP Ortiz responded reasonably to Deng’s serious medical
10    need by promptly ordering refills for Deng’s chronic care medications once he notified her
11    of the need for refills. (Doc. 58 at 9–10, 12.) Defendants maintain that Deng failed to
12    properly notify medical staff in advance of his medications expiring, and that Deng himself
13    was the cause of any delays because he failed to use the instructed procedure to request
14    refills before his medications ran out. (Id. at 9–10; Doc. 68 at 3.) According to Defendants,
15    the proper procedure requires prisoners to request refills at least a month in advance of a
16    medication running out, and Ortiz avers that she repeatedly informed Deng that he must
17    submit a refill request for his KOP medications approximately four weeks in advance.
18    (Doc. 58 at 5; Doc. 59-1, Ortiz Decl. ¶ 8.)
19            Deng disputes that he was ever told of a proper procedure for KOP refills, and he
20    asserts that there was no medication refill procedure in place at SMU I, and if there was,
21    he never heard of it. (Doc. 67 ¶ 26; Doc. 66, Pl. Aff. ¶ 11.) Notably, Defendants do not
22    point to any written medication refill procedure policy, nor do they show that such a
23    procedure was set forth in a prisoner handbook or orientation handout. There is no
24    reference to a proper refill procedure in Deng’s medical records or contemporaneously
25    made documentation that he was instructed as to a particular procedure. (See Doc. 59-1.)
26    As mentioned, Deng filed a medical grievance complaining that his medications were not
27    timely refilled, and the response from the Facilities Health Administrator did not admonish
28    Deng for failing to follow a refill procedure or submit his requests earlier; rather, the

                                                    - 11 -
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 12 of 22




 1    response stated that nurses in the SMU unit required training on the medication renewal
 2    process to ensure there would be no lapses in medication. (Doc. 67 at 15.) In short, there
 3    is a material factual dispute whether there was a standard medication refill procedure
 4    requiring refill requests to be submitted one month in advance and whether Deng was
 5    informed of such procedure.
 6             NP Ortiz avers that when a prisoner submits an HNR for a refill, it is sent to her for
 7    review, and this review can take “several days” to complete because she must review all
 8    outstanding HNRs for the entire unit. (Doc. 59-1 at 59, Ortiz Decl. ¶ 9.) Once she approves
 9    a prescription refill, it is sent to the pharmacy to be ordered, and it may take several
10    additional days before the medication is received by the pharmacy and distributed to the
11    prisoner. (Id.) As Deng points out, this process should take a week at the most. (Doc. 67
12    ¶ 30.)
13             The record shows that Deng submitted his first refill request for Metformin,
14    Glipizide, Lisinopril, and Atorvastatin on August 11, 2019. (Doc. 59-1 at 32.) Deng
15    continued to file more HNRs requesting his medications, and then he filed an informal
16    complaint and emergency medical grievance. (Id.; Doc. 67 at 10–13; Doc. 59-1 at 39–47.)
17    The Court infers that NP Ortiz was aware of Deng’s HNRs and repeated requests for
18    medication refills. See Jett, 439 F.3d at 1094, 1097 (a plaintiff opposing summary
19    judgment is entitled to an inference that the defendant prison doctor was aware of the
20    medical slips the plaintiff continued to submit asking to be sent to a specialist for treatment
21    for a fractured thumb). The record shows that NP Ortiz did not take any action for almost
22    a month, when she issued new prescription orders on September 9, 2019. (Doc. 59-1 at
23    39-47.) Deng finally received his medications 32 days after submitting his initial written
24    request for refills.
25             On March 16, 202, Deng submitted refill requests for Latanoprost and Atorvastatin.
26    (Doc. 67 at 16; Doc. 31 at 2.) On March 27, 2020, he submitted a refill request for
27    Metformin. (Doc. 67 at 19.) Despite repeated HNRs and Inmate Letters following up on
28    these requests, and an informal complaint and emergency medical grievance on the issue,

                                                   - 12 -
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 13 of 22




 1    a prescription order for Metformin was not issued until April 18, 2020, and the orders for
 2    Latanoprost and Atorvastatin were not issued until April 28, 2020. (Doc. 28-1 at 2.) Again,
 3    the Court infers that NP Ortiz, as the treating practitioner, was aware of Deng’s HNRs and
 4    requests for refills. (See Doc. 28-3 at 3.) See Jett, 439 F.3d at 1094, 1097. Defendants
 5    provide no explanation for the 28-day delay in providing Metformin and the 42-day and
 6    43-day delays in providing Latanoprost and Atorvastatin. (See Doc. 58.)6
 7           A reasonable jury could conclude that 32-day, 28-day, 42-day, and 43-day delays in
 8    medication refills were significant, and that NP Ortiz—who knew Deng was a diabetic—
 9    was aware of Deng’s refill requests and need for medications yet failed to take reasonable
10    steps to ensure that he timely received his medications. See Richmond v. Huq, 885 F3d
11    928, 942 (6th Cir. 2018) (defendant doctor may be deliberately indifferent where doctor
12    was aware of the prisoner’s serious need for medication but failed to take reasonable steps
13    to ensure the prisoner timely received such medication); Sellers v. Henman, 41 F.3d 1100,
14    1102–03 (7th Cir. 1994) (deliberately withholding medical treatment needed by a prisoner
15    to avoid a diabetic crisis would violate the Eighth Amendment if the defendants knew of
16    the risk). Accordingly, there is a question of fact whether NP Ortiz acted with deliberate
17    indifference to Deng’s serious medical need.
18           The final question in the Eighth Amendment analysis is whether Deng suffered
19    harm as a result of NP Ortiz’s deliberate indifference. See Jett, 439 F.3d at 1096; Hunt,
20    865 F.2d 198. Defendants contend that Deng cannot show any evidence of damage or
21    injury related to NP Ortiz’s inaction or that he was harmed in any way as a result of the
22    delays in receipt of medications. (Doc. 58 at 10.)
23
24
25           6
               In their Motion for Summary Judgment, Defendants do not address the medication
26    delays that occurred in March-April 2020. (See Doc. 58.) They purport that Deng’s lawsuit
      is limited to the August-September 2019 events. (Id. at 2; Doc. 59 5.) As the Court
27    explained in its August 3, 2020 Order, because Deng seeks injunctive relief, the Court
      considers facts that arose after the filing of his Second Amended Complaint, including the
28    March-April 2020 events because these facts concern the same allegedly unconstitutional
      conduct by Defendants. (Doc. 46 at 8 n.2.) See Farmer, 511 U.S. at 846.
                                                - 13 -
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 14 of 22




 1           Deng avers that after going without his diabetic medication, he experienced
 2    dizziness, fatigue, headaches, and blurry vision, and that these symptoms significantly
 3    affected his daily activities. (Doc. 66 at 15, Pl. Aff. ¶ 9; Doc. 67 at 22.) See S. Cal. Housing
 4    Rights Ctr. v. Los Feliz Towers Homeowners Ass’n, 426 F. Supp. 2d 1061, 1070 (C.D. Cal.
 5    2005) (a declarant has personal knowledge of his or her own symptoms); see also Lolli,
 6    351 F.3d at 419 (diabetes is a “serious illness that can produce harmful consequences if left
 7    untreated for even a relatively short period of time”). Deng’s symptoms could be found to
 8    constitute harm sufficient to support an Eighth Amendment claim. See Estelle, 429 U.S.
 9    at 103 (Eighth Amendment applies even to “less serious cases, [where] denial of medical
10    care may result in pain and suffering which no one suggests would serve any penological
11    purpose”); Jett, 439 F.3d at 1096 (“[a] prisoner need not show his harm was substantial”
12    under the subjective standard); see also Bussiere v. Kokor, No. 1:13-cv-01565-AWI-SKO,
13    2017 WL 840665, at *10 (E.D. Cal. March 2, 2017) (genuine issue of material fact whether
14    the plaintiff suffered the requisite harm under subjective test where the plaintiff went
15    without Prilosec for 7 days because the defendant declined to refill the prescription, which
16    resulted in the plaintiff suffering from symptoms of acid reflux disease), R&R adopted in
17    part and rejected in part on other grounds by 2017 WL 1231822 (E.D. Cal. April 4, 2017).
18           In sum, there are questions of fact whether NP Ortiz was deliberately indifferent to
19    Deng’s serious medical needs and whether Deng suffered harm as a result.
20           C.     Qualified Immunity
21           Defendants claim that NP Ortiz is entitled to qualified immunity. (Doc. 58 at 11–
22    12.) Government officials enjoy qualified immunity from civil damages unless their
23    conduct violates “clearly established statutory or constitutional rights of which a reasonable
24    person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In deciding
25    if qualified immunity applies, the Court must determine: (1) whether the facts alleged show
26    the defendant’s conduct violated a constitutional right; and (2) whether that right was
27    clearly established at the time of the violation. Pearson v. Callahan, 555 U.S. 223, 230–
28    32, 235–36 (2009) (courts may address either prong first depending on the circumstances

                                                   - 14 -
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 15 of 22




 1    in the particular case). In the qualified immunity analysis, the court must consider all
 2    disputed facts in the light most favorable to the nonmovant. Isayeva v. Sacramento
 3    Sheriff’s Dep’t, 872 F.3d 938, 946 (9th Cir. 2017).
 4           NP Ortiz is not a government official; rather, she is an employee of Centurion, a
 5    private company contracted by the State to manage healthcare at the prison. (Doc. 32 ¶ 2.)
 6    Defendants assert that contracted prison medical personnel are considered state actors
 7    under § 1983 and are therefore entitled to qualified immunity on deliberate indifference
 8    claims. (Doc. 58 at 11, citing West v. Atkins, 487 U.S. 42 (1988).) But West held only that
 9    contracted prison medical personnel act under color of state law for purposes of § 1983 and
10    are subject to suit; it did not address qualified immunity. Id. at 54.
11           The U.S. Supreme Court has held that prison officers employed by a private prison
12    management firm that contracted with the state were not entitled to qualified immunity.
13    Richardson v. McKnight, 521 U.S. 399, 412 (1997). The Court noted that in the late 19th
14    century, when § 1983 was adopted, although both private contractors and government
15    managed prisons, there was no historical tradition of immunity for private parties carrying
16    out this function; therefore, history did not provide support for qualified immunity. Id. at
17    407. The Court also looked at the purposes of qualified immunity: (1) protecting against
18    unwarranted timidity on the part of government officials, (2) ensuring that talented
19    candidates are not deterred from entering public service, and (3) preventing distractions by
20    lawsuits. Id. at 409–12. The Court concluded that none of these purposes supported
21    qualified immunity for private prison officers because marketplace pressures provide
22    incentives to avoid timidity and insufficiently vigorous job performance, and privatization
23    permits private companies to offset increased employee liability risk with higher pay or
24    extra benefits. Id. at 410–11. Consequently, these private companies “need not operate
25    like a typical government department.” Id. at 411. Finally, the Court found that the risk
26    of distraction from lawsuits alone is not a sufficient ground for immunity. Id.
27           In Jensen v. Lane County, the Ninth Circuit relied on Richardson’s rationale to find
28    that qualified immunity was not available to a physician who was employed by a private

                                                  - 15 -
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 16 of 22




 1    psychiatric group that contracted with the county to provide mental health care at the jail.
 2    222 F.3d 570, 576–79 (9th Cir. 2000). Other circuits have also held that private medical
 3    providers at jails and prisons are not entitled to the qualified immunity defense. See Shields
 4    v. Illinois Dept. of Corrs., 746 F.3d 782, 794 n.3 (7th Cir. 2014) (“[a]lthough Richardson
 5    involved a private prison, some circuits (including our own) have applied Richardson to
 6    private medical providers, holding that they are similarly barred from asserting immunity
 7    under § 1983”); Currie v. Chhabra, 728 F.3d 626, 631–32 (7th Cir. 2013) (affirming denial
 8    of qualified immunity for private health care providers for the jail); McCullum v. Tepe, 693
 9    F.3d 696 (6th Cir. 2012) (finding that a private doctor who worked for a non-profit entity
10    that provided mental health care for the Butler County Prison was not entitled to assert
11    qualified immunity). And in Garner v. Mohave County, this Court held that the defense of
12    qualified immunity was not available to individual health care workers who were employed
13    by Corizon Health Inc., which was contracted to provide medical care at the county jail.
14    No. CV-15-08147-PCT-PGR, 2016 WL 695820 at *1–3 (D. Ariz. Feb. 22, 2016).
15           In light of the above case law, and the fact that NP Ortiz is in the same position as
16    the individual health care workers in Garner, the Court finds that NP Ortiz is not entitled
17    to the defense of qualified immunity.
18           Even if NP Ortiz was eligible for qualified immunity, it would not apply in this case.
19    Defendants argue that NP Ortiz is entitled to qualified immunity because she provided
20    Deng consistent and adequate treatment and there were no constitional violations. (Doc.
21    58 at 12.) Defendants assert that the law was clear at the time that consistently responding
22    to a prisoner’s medicals needs does not amount to deliberate indifference. (Id.)
23           Defendants’ arguments are unavailing. The Court has already found a question of
24    fact as to whether NP Ortiz violated Deng’s Eighth Amendment rights, and disputed issues
25    of fact preclude granting summary judgment on a qualified immunity claim. Tennison v.
26    City and Cnty. of S.F., 570 F.3d 1078, 1095 (9th Cir. 2009). Further, because Defendants’
27    argument relies on their own version of the facts, the Court cannot conclude as a matter of
28    law that NP Ortiz is entitled to qualified immunity. See Wilkins v. City of Oakland, 350

                                                  - 16 -
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 17 of 22




 1    F.3d 949, 956 (9th Cir. 2003) (“[w]here the officers’ entitlement to qualified immunity
 2    depends on the resolution of disputed issues of fact in their favor, and against the non-
 3    moving party, summary judgment is not appropriate”).
 4           Finally, at the relevant time, it was clearly established that prisoners have a right to
 5    medical care. Estelle, 429 U.S. at 104–05; Tuguchi v. Chung, 391 F.3d 1051, 1060 (9th
 6    Cir. 2004). The law prohibiting an intentional denial or delay in medical treatment was
 7    also clearly established. Estelle, 429 U.S. at 104–105; Clement v. Gomez, 298 F.3d 898,
 8    906 (9th Cir. 2002) (by 1995 it was “clearly established that the officers could not
 9    intentionally deny or delay access to medical care”).
10           In sum, the defense of qualified immunity is not available to NP Ortiz, and,
11    alternatively, qualified immunity is not warranted. Summary judgment will be denied as
12    to the Eighth Amendment medical care claim against NP Ortiz.
13    V.     Claim Against Centurion
14           A.     Legal Standard
15           To support a § 1983 claim against a private entity performing a traditional public
16    function, such as providing medical care to prisoners, a plaintiff must allege facts to support
17    that his constitutional rights were violated as a result of a policy, decision, or custom
18    promulgated or endorsed by the private entity. See Tsao v. Desert Palace, Inc., 698 F.3d
19    1128, 1138–39 (9th Cir. 2012) (extending the “official policy” requirement for municipal
20    liability under Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978), to private entities
21    acting under color of law). Under Monell, a plaintiff must show: (1) he suffered a
22    constitutional injury; (2) the entity had a policy or custom; (3) the policy or custom
23    amounted to deliberate indifference to the plaintiff’s constitutional right; and (4) the policy
24    or custom was the moving force behind the constitutional injury. See Monell, 436 U.S. at
25    691–94; Mabe v. San Bernardino Cnty., Dep’t of Pub. Soc. Servs., 237 F.3d 1101, 1110–
26    11 (9th Cir. 2001).
27           ///
28           ///

                                                  - 17 -
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 18 of 22




 1           B.     Analysis
 2                  1.     Constitutional Injury
 3           The Court has already addressed the first Monell prong and found a question of fact
 4    as to whether Deng suffered a constitutional injury.
 5                  2.     Policy or Custom
 6           A policy is “a deliberate choice to follow a course of action” made by the officials
 7    or entity “responsible for establishing final policy with respect to the subject matter in
 8    question.” Oviatt v. Pearce, 954 F.2d 1470, 1477 (9th Cir. 1992). A policy can be one of
 9    action or inaction. Long v. Cnty. of L.A., 442 F.3d 1178, 1185 (9th Cir. 2006). A “custom”
10    for purposes of municipal liability is a “widespread practice that, although not authorized
11    by written law or express municipal policy, is so permanent and well-settled as to constitute
12    a custom or usage with the force of law.” St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988).
13    “Liability for improper custom may not be predicated on isolated or sporadic incidents; it
14    must be founded upon practices of sufficient duration, frequency and consistency that the
15    conduct has become a traditional method of carrying out policy.” Trevino v. Gates, 99
16    F.3d 911, 918 (9th Cir. 1996). While one or two incidents are insufficient to establish a
17    custom or practice, the Ninth Circuit has not established what number of similar incidents
18    would be sufficient to constitute a custom or policy. See Oyenik v. Corizon Health Inc.,
19    No. 15-16850, 2017 WL 2628901, at *2 (9th Cir. June 19, 2017) (a reasonable jury could
20    conclude that at least a dozen instances of defendant Corizon denying or delaying
21    consultations and radiation treatment for cancer patient over a year amounts to a custom or
22    practice of deliberate indifference) (citing Oviatt, 954 F.2d at 1478). But “[t]here is no
23    case law indicating that a custom cannot be inferred from a pattern of behavior toward a
24    single individual.” Id.
25           Defendants argue that Deng cannot establish that there was a policy or custom that
26    led to the denial of inadequate medical care. (Doc. 58 at 13.) According to Defendants,
27    the record shows that Deng received appropriate medical care for his chronic conditions
28    and that any delay in receipt of medications was due mostly to Deng’s own failure to timely

                                                 - 18 -
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 19 of 22




 1    request refills. (Id.) Defendants describe a process for refills that requires prisoners to
 2    submit refill requests one month before a prescription expires. (Id. at 5.)
 3           But Deng expressly disputes that there was any such procedure in place at SMU I
 4    or that he was told about any type of process governing refills. (Doc. 66 at 15, Deng Aff.
 5    ¶ 11.) He argues that even after the delay issues in August-September 2019, Centurion
 6    failed to fix the problems, and that they still had no adequate medication refill procedure
 7    in place. (Doc. 31 at 3–4.) Deng contends that Centurion’s practice regarding medication
 8    renewals is unconstitutional because it fails to ensure that prisoners receive their
 9    medication with no interruption or delay. (Doc. 66 at 10.)
10           As mentioned, a policy may be one of inaction; thus, a failure to enact a policy may
11    give rise to a violation of constitutional rights. Long, 442 F.3d at 1185. The Ninth Circuit
12    “consistently has found that [an entity’s] lack of affirmative policies or procedures to guide
13    employees can amount to deliberate indifference, even when the [entity] has other general
14    policies in place.” Id. at 1189. The lack of a needed policy is sufficient for liability where
15    the lack of procedures is “so obvious, and the inadequacy so likely to result in the violation
16    of constitutional rights, that the policy makers . . . can reasonably be said to have been
17    deliberately indifferent to the need.” City of Canton v. Harris, 489 U.S. 378, 390 (1989).
18           Prisons are constitutionally obligated to provide sufficient medical care to prisoners.
19    See Estelle, 429 U.S. 97. A prison would expect to have prisoners in its custody who
20    require continued medication for chronic conditions. It follows that policies would be
21    implemented to address the renewals and refills of medication. “[I]n situations that call for
22    procedures, rules or regulations, the failure to make policy itself may be actionable.”
23    Holloway v. Delaware Cnty. Sheriff, 700 F.3d 1063, 1071 (7th Cir. 2012) (quoting Jones
24    v. City of Chicago, 787 F.2d 200, 204 (7th Cir. 1986)).
25           Defendants did not provide any evidence of a written policy or procedure governing
26    medication refills. (See Doc. 59-1.) In Department Order (DO) 1101, Inmate Access to
27    Health Care, which is the ADC policy governing prisoner medical care, there is no
28

                                                  - 19 -
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 20 of 22




 1    information regarding procedures for medication renewals and refills.7 DO 1101 policy
 2    provides only that providers must prescribe medications for prisoners as needed;
 3    medications must be dispensed in accordance with state and federal law; prisoners may
 4    possess no more than a 30-day supply of medications; and, upon receipt of a medication
 5    from the pharmacy, a nurse must document receipt of the medication and make it available
 6    to the prisoner.8
 7           The evidence shows that in 2019, Deng repeatedly submitted requests for
 8    medication refills via every avenue he had available—HNRs, informal complaint, medical
 9    grievance, and personally speaking with nursing staff. (See Doc. 66 at 15, Deng Aff. ¶ 13.)
10    He was nonetheless subjected a 32-day delay of multiple medications. Deng avers that at
11    a September 30, 2019 encounter with NP Ortiz, she informed him that they had been having
12    problems with the KOP refill system for a while, and that Ortiz stated “the system has not
13    been working like it [is] supposed to and I’ve told them about it many times.” (Id. ¶ 12.)9
14    Despite reports to Centurion about problems with the refill system, in 2020, Deng was
15    again subjected to significant delays of multiple medications.
16           A reasonable jury could find that the need to establish policies governing the
17    renewal and refills of medications for prisoners was obvious. In addition, the record
18    supports that Centurion was notified of problems with medication refills, yet refill delays
19
20           7
                See DO 1101, Inmate Access to Health Care, https://corrections.az.gov/sites/
21    default/files/policies/1100/1101_032519.pdf (last visited Aug. 12, 2021).
             8
22               See id., DO 1101 §§ 14.0–14.2.
23           9
                “To survive summary judgment, a party does not necessarily have to produce
      evidence in a form that would be admissible at trial . . . .” Block v. City of Los Angeles,
24    253 F.3d 410, 418–19 (9th Cir. 2001); see Fraser v. Goodale, 342 F.3d 1032, 1036–37 (9th
      Cir. 2003). The Court considers Deng’s statement as to what NP Ortiz told him because
25    Deng can testify at trial as to what NP Ortiz told him, and NP Ortiz can testify at trial and
      be cross-examined, thus removing any hearsay objection. See 5 Wigmore, Evidence
26    § 1362 (Chadbourn rev., 1974). Also, Deng’s testimony as to what NP Ortiz told him
      constitutes an admission of a party opponent. See Fed. R. Evid. 801(d)(2)(A) (a statement
27    that is being offered against the opposing party and was made by the opposing party is not
      hearsay).
28

                                                  - 20 -
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 21 of 22




 1    continued. Consequently, there is a question of fact as to whether Centurion had sufficient
 2    policies in place to ensure that prisoners received timely refills of medication.
 3                  3.     Deliberate Indifferent Policy/Moving Force
 4           The next question is whether Centurion’s policy or custom, or lack of a needed
 5    policy, amounts to deliberate indifference. See Mabe, 237 F.3d at 1110–11. Centurion
 6    was obligated under the Eighth Amendment to provide adequate medical care, including
 7    medication, and a practice of failing to timely renew medications may rise to deliberate
 8    indifference. Likewise, a failure to enact a policy to guide employees and ensure that there
 9    are no lapses in medically necessary medication may also rise to deliberate indifference.
10    See Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1194–95 (9th Cir. 2002) (whether an entity
11    has a policy of deliberate indifference is generally a jury question).
12           Based on the available record, there is a question of fact whether Deng’s injury—
13    dizziness, fatigue, headaches, and blurry vision—would have been avoided had there been
14    a Centurion practice or policy to timely renew prescription medication. See Long, 442 F.3d
15    at 1190 (9th Cir. 2006) (a custom is the moving force behind a constitutional violation
16    when it is “closely related to the ultimate injury” and when the plaintiff can “establish that
17    the injury would have been avoided had proper policies been implemented”) (internal
18    quotation marks omitted).
19           Accordingly, there is sufficient probative evidence in the record to create a triable
20    issue as to whether Centurion is liable under Monell for failing to timely provide
21    medication refills/renewals. Summary judgment as to Centurion will be denied.
22    VI.    Punitive Damages
23           Defendants seek summary judgment as to Deng’s claim for punitive damages on the
24    ground that Deng cannot show Defendants engaged in any conduct based on an evil motive
25    or a reckless or callous disregard for Deng’s constitutional rights. (Doc. 58 at 14.)
26           A request for punitive damages is not a separate claim, but rather a request for a
27    particular relief as to Deng’s constitutional claims. In some cases, whether punitive
28    damages are warranted is an issue reserved for the jury. See Smith v. Wade, 461 U.S. 30,

                                                  - 21 -
     Case 2:19-cv-04589-JAT-JFM Document 69 Filed 08/20/21 Page 22 of 22




 1    48, 54, 56 (1983) (“punitive damages are awarded in the jury’s discretion”). Here, a
 2    reasonable jury could conclude that Defendants’ alleged conduct was “motivated by evil
 3    motive or intent, . . . or reckless or callous indifference to the federally protected rights of”
 4    Deng, thereby warranting punitive damages. Id. at 56. The request for summary judgment
 5    as to punitive damages will be denied.
 6    IT IS ORDERED:
 7           (1)    The reference to the Magistrate Judge is withdrawn as to Defendants’
 8    Motion for Summary Judgment (Doc. 58), and the Motion is denied.
 9           (2)    This action is referred to Magistrate Judge Michael T. Morrissey to conduct
10    a settlement conference on the remaining claims.
11           (3)    Defense counsel must arrange for the relevant parties to jointly call
12    Magistrate Judge Michael T. Morrissey’s chambers at (602) 322-7680 within 14 days to
13    schedule a date for the settlement conference.
14           Dated this 20th day of August, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   - 22 -
